 



Exhibit 10.7
EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (the “Agreement”) is entered into by and between David
Sample (“you”) and Blackboard Inc. (“Blackboard”).
     WHEREAS, Blackboard desires to employ you on the terms and conditions
hereinafter set forth and you desire to accept such employment;
     NOW, THEREFORE, in consideration of the promises and the mutual agreements
contained herein, the parties agree as follows:
1. Responsibilities. Blackboard agrees to hire you as the Senior Vice President,
Sales. You shall devote your entire business time, attention, skill and energy
exclusively to the business of Blackboard and perform the responsibilities
assigned to you in accordance with the standards and policies that Blackboard
may from time to time establish. With prior written notice to Blackboard, you
may engage in appropriate civic or charitable activities during business hours
and devote a reasonable amount of time to private investments or boards or other
activities provided that such activities do not interfere or conflict with your
responsibilities and are not or are not likely to be contrary to Blackboard’s
interests. You and Blackboard agree that your position is essential to
Blackboard’s success and that the highest level of performance is required from
you.
2. Term of Employment. Blackboard agrees to employ you, and you agree to remain
in employment with Blackboard, from the date hereof until June 3, 2006 (the
“Initial Term”), unless your employment terminates earlier pursuant to Section 5
below. This Agreement shall automatically renew for successive one (1) year
periods (each, a “Renewal Term” and together with the Initial Term, the “Term”)
unless either party provides prior written notice of its intent not to renew
within ninety (90) days of the applicable Renewal Term.
3. Compensation.
     (a) Base Compensation. Your annual base compensation shall initially be
US$225,000 (“Base Compensation”), less applicable taxes and withholdings,
payable in accordance with Blackboard’s regular payroll practices from time to
time in effect. Blackboard’s Board of Directors (the “Board”) may review and
adjust your Base Compensation periodically.
     (b) Bonus Compensation. To be eligible to receive an annual bonus for any
year, you must meet financial performance targets set by the Board and be
employed through March 31st of the following year, and to be eligible to receive
a quarterly bonus for any quarter, you must remain employed for at least thirty
one (31) days following the end of such quarter. Your initial on-target bonus
will be 100% of your Base Compensation. The actual amount of the bonus, if any,
will be determined by the Board in its sole discretion. If an annual bonus is
awarded, it will be paid in the year following that for which the bonus is being
awarded, and if a quarterly bonus is awarded, it will be paid in the quarter
following that for which the bonus is being awarded.
     (c) Business Expenses. During the Term, Blackboard shall pay or reimburse
you for all ordinary and reasonable business-related expenses you incur in the
performance of your duties under this Agreement. Blackboard will reimburse you
for all such expenses upon the presentation by you of an itemized account of
such expenditures, together with supporting receipts and other appropriate
documentation.
     (d) Relocation Expenses. Blackboard will provide you with temporary housing
and reimbursement for reasonable travel expenses for necessary travel between
Concord, Massachusetts and Washington DC for a period of up to three (3) months;
provided, however, that such three (3) month period may be extended by
Blackboard on a month-to-month basis for up to an additional three (3) months.
In addition, for your relocation to the metropolitan D.C. area, Blackboard will
arrange for (i) the reasonable shipment of your household goods to the
metropolitan D.C. area at Blackboard’s expense and (ii) reimbursement of up to
$25,000 in other documented reasonable relocation expenses. To receive
reimbursement, you must submit to Blackboard receipts documenting the expenses
incurred.
4. Employee Benefits.
     (a) In General. During the Term, you shall be eligible for all employee
benefits that Blackboard may provide to employees who are officers of
Blackboard, which may include, but are not limited to benefits such as health

 



--------------------------------------------------------------------------------



 



insurance plans, a stock option plan, paid holidays and 401(k), subject in each
case to the generally applicable terms and conditions of any such plan or
program in question and to the determinations of any person or committee
administering any such plan or program. Blackboard reserves the right to modify
or terminate any such benefit at any time.
     (b) Vacation. You shall be eligible to take paid vacation during each
calendar year in accordance with Blackboard’s Employment Handbook.
5. Termination of Employment. Upon the effective date of termination of your
employment with Blackboard (the “Termination Date”), you will not be eligible
for further compensation, benefits or perquisites under Sections 3 and 4 of this
Agreement, other than those that have already accrued or vested as of the
Termination Date. Termination of your employment may occur under any of the
following circumstances:
     (a) Expiration of Term. Your employment will terminate if the Term provided
for under Section 2 expires pursuant to the notice requirements of Section 2; or
     (b) Termination of Employment by Blackboard. Blackboard has the right to
terminate your employment at any time with or without Cause. For all purposes
under this Agreement, (“Cause”) shall mean:
          (i) a failure by you to substantially perform your duties under this
Agreement or your job responsibilities, other than a failure resulting from your
complete or partial incapacity due to physical or mental illness or impairment;
          (ii) an act or omission by you that constitutes gross misconduct,
moral turpitude or fraud;
          (iii) a conviction for, or a plea of “guilty” or “no contest” to, a
felony; or
          (iv) a material breach of any duty owed to Blackboard, including but
not limited to the duties of loyalty and confidentiality.
     (c) Resignation by You. You have the right to resign your employment with
Blackboard at any time, with or without Good Reason, provided that you may
resign with Good Reason only if you provide notice of such reason for
resignation to Blackboard stating that such reason will be grounds for
resignation with Good Reason, and if Blackboard fails to cure such reason within
thirty (30) days following receipt of such notice.
          (i) For purposes of this Agreement, “Good Reason” shall mean (A) a
material failure by Blackboard to perform its obligations under this Agreement;
(B) your relocation outside of the your current residential area without your
consent; or (C) a material diminution of your compensation, duties or
responsibilities.
          (ii) During the Term, you agree to provide Blackboard six (6) months’
prior written notice of your resignation, with or without Good Reason.
Blackboard may in its sole discretion place you on paid administrative leave as
of any date prior to the end of such 6-month notice period and request that you
no longer be present on Blackboard premises. During any period of paid
administrative leave, you will not be authorized to act as a representative, or
make any statements on behalf of, Blackboard; or
     (d) Death or Disability. Your employment shall be deemed to have been
terminated by you upon your (i) death or (ii) inability to perform your duties
under this Agreement, even with reasonable accommodation, for more than
twenty-six (26) weeks, whether or not consecutive, in any twelve-month period
(“Disability”). Termination will be effective upon the occurrence of such event.
6. Severance Payments.
     (a) After the first six (6) months of your Initial Term have elapsed, if
during the remainder of the Term Blackboard terminates your employment without
Cause (as defined in Section 5(b)) or fails to renew this Agreement pursuant to
Section 2, then Blackboard will pay you your then current Base Salary, less
applicable taxes and withholdings, and COBRA premiums for the six (6) months
immediately following the Termination Date (“Severance Payments”). The Severance
Payments shall be made consistent with Blackboard’s regular payroll schedule. To

-2-



--------------------------------------------------------------------------------



 



receive the Severance Payments you must sign a release of any and all claims in
the form provided by Blackboard. Such Severance Payments shall begin at the
later of (i) the first pay period following your Termination Date or (ii) ten
(10) days after you deliver the signed release to Blackboard. The Severance
Payments will end the earlier of (A) six (6) months after they begin or (B) upon
your employment in a position with no less seniority and compensation, including
as an employee, owner or independent contractor. You have a duty to take all
reasonable measures to find employment promptly after your employment with
Blackboard terminates.
     (b) If during the Term you resign for Good Reason, as defined in
Section 5(c), you shall be entitled to the Severance Payment as described in
Section 6(a), provided that you continue working for Blackboard for a period of
at least six (6) months following Blackboard’s receipt of written notice from
you of your resignation pursuant to Section 5(c)(i)(A), unless you are placed on
administrative leave by Blackboard; in such case, you shall be entitled to six
(6) months’ severance under this Section 6 as well as regular compensation under
Section 3 until the Termination Date. To receive the Severance Payment, you must
sign a release of any and all claims in the form provided by Blackboard. Such
Severance Payment shall begin at the later of (i) the first pay period following
your Termination Date or (ii) ten (10) days after you deliver the signed release
to Blackboard. The Severance Payments will end the earlier of (A) six (6) months
after they begin or (B) upon your employment in any capacity, including as an
employee, owner or independent contractor. You have a duty to take all
reasonable measures to find employment promptly after your employment with
Blackboard terminates.
7. Return of Property. Upon termination of your employment with Blackboard for
any reason, you agree to immediately return to Blackboard all equipment, credit
cards and other property belonging to Blackboard. This includes all documents
and other information prepared by you or on your behalf or provided to you in
connection with performing your duties for Blackboard, regardless of the form in
which such documents or information are maintained or stored, including
computer, typed, written, imaged, audio, video, micro-fiche, electronic or any
other means of recording or storing documents or other information. You hereby
warrant that you will not retain in any form any such document or other
information or copies thereof, except as provided in the following sentence. You
may retain a copy of any documents describing any rights or obligations you may
have after the Termination Date under any employee benefit plan or other
agreements.
8. Confidentiality, Non-Solicitation and Non-Competition Agreement.
     (a) Confidential Information. You shall not disclose or use at any time,
either during or after your Termination Date, any confidential information,
including, but not limited to, the terms of this Agreement, existing and
prospective investments, trade secrets or proprietary information, strategic
sourcing information or analysis, financing information and sources, patents,
patent applications, developmental or experimental work, formulas, test data,
prototypes, models, know how and product specifications, financial information,
financial projections and pro forma financial information, sales and marketing
strategies, plans and programs and product development information, employees’
and consultants’ benefits, perquisites, salaries, stock options, compensation,
formulas or bonuses, and their non-business addresses and telephone numbers,
organizational structure and reporting relationships, business plans, names,
addresses, phone numbers of customers, contracts, including contracts with
clients, suppliers, independent contractors or employees, business plans and
forecasts, and existing and prospective projects or business opportunities
(“Confidential Information”) of Blackboard, whether patentable or not, which you
learn as a result of your employment with Blackboard, whether or not you
developed such information. “Confidential Information” shall not include,
without limitation, information that is or later becomes publicly available in a
manner wholly unrelated to any breach of this Agreement by you as of the date it
enters the public domain. If you are uncertain whether something is Confidential
Information you should treat it as Confidential Information until you receive
clarification from Blackboard that it is not Confidential Information.
Confidential Information shall remain at all times the property of Blackboard.
You may use or disclose Confidential Information only as authorized and
necessary in performing your responsibilities under this Agreement during your
employment with Blackboard; with the General Counsel’s prior written consent; in
a legal proceeding between you and Blackboard to establish the rights of either
party under this Agreement, provided that you stipulate to a protective order to
prevent any unnecessary use or disclosure; or subject to a compulsory legal
process that requires disclosure of such information, provided that you have
complied with the following procedures to ensure that Blackboard has an adequate
opportunity to protect its legal interests in preventing disclosure. Upon
receipt of a subpoena that could possibly require disclosure of Confidential
Information, you shall provide a copy of the compulsory process and complete
information regarding the circumstances under which you received it to
Blackboard by hand

-3-



--------------------------------------------------------------------------------



 



delivery within twenty-four (24) hours. You will not make any disclosure until
the latest possible date for making such disclosure in accordance with the
compulsory process (“Latest Possible Date”). If Blackboard seeks to prevent
disclosure in accordance with the applicable legal procedures, and provides you
with notice before the Latest Possible Date that it has initiated such
procedures, you will not make disclosures of any Confidential Information that
is the subject of such procedures, until such objections are withdrawn or ruled
on. You hereby acknowledge that any breach of this Section 8(a) would cause
Blackboard irreparable harm.
     (b) Outside Activities. You shall submit to Blackboard’s General Counsel,
within a reasonable time prior to dissemination, the text of any speech,
professional paper, article or similar external communication created by you
which relates to Blackboard’s present or future business or research and
development endeavors. The General Counsel then will notify you if the
dissemination of the communication is permitted under the terms of this
Agreement.
     (c) Ownership of Confidential Information; Return of Materials. All
Confidential Information, including without limitation that which is produced by
or for Blackboard by you or anyone else, all materials embodying Confidential
Information, and all copies thereof, will remain the property of Blackboard or
of the third party who has furnished it to Blackboard. On your Termination Date,
or at the written request of Blackboard at any time, you will immediately
deliver to Blackboard all materials, and copies thereof, which are in your
possession or control and which contain or are related in any way to any
Confidential Information. This includes all documents and other information
prepared by you or on your behalf or provided to you in connection with your
duties while employed by Blackboard, regardless of the form in which such
document or information are maintained or stored, including computer, typed,
written, imaged, audio, video, micro-fiche, electronic or any other means of
recording or storing documents or other information. You hereby warrant that you
will not retain in any form any such document or other information or copies
thereof. You may retain a copy of this Agreement and any other document or
information describing any rights you may have after the termination of your
employment.
     (d) Intellectual Property.
          (i) For purposes of this Agreement the following terms will be defined
as indicated:
               (A) “Inventions” shall mean inventions, ideas, formula,
developments, designs, systems, software, discoveries, and improvements to
existing technology, whether or not patentable.
               (B) “Improvements” shall mean all inventions, developments,
modifications, changes, whether or not patentable, made to any Inventions and/or
Confidential Information.
               (C) “Copyrighted Work” shall mean any work of authorship eligible
for copyright protection under the federal and state laws of the United States
and foreign countries.
               (D) “Copyrights” shall mean any and all rights granted in
Copyrighted Works under the laws of the United States and foreign countries.
          (ii) Exclusions. An Invention, Copyright or Copyrighted Work will not
be subject to this Agreement when all the following criteria are met: (A) no
equipment, supplies, facilities, or Confidential Information of Blackboard was
used in developing the Invention or Copyrighted Work or in applying for or
obtaining a patent or Copyright; (B) the Invention or Copyrighted Work was
developed entirely on your own time; (C) the Invention or Copyrighted Work does
not relate directly to the business of Blackboard or to Blackboard’s actual or
demonstrably anticipated research or development; and (D) the Invention,
Copyright or Copyrighted Work does not result from any work performed by you for
Blackboard or at the request of Blackboard. Notwithstanding the foregoing, you
shall have sole ownership to Copyright or Copyright Work developed by you if
advance written permission was obtained from Blackboard’s General Counsel to
develop such material.
          (iii) Ownership and Assignment of Rights.
               (A) All Inventions, Improvements, or Confidential Information
that you have or will conceive or develop, either alone or with others, shall be
the exclusive property of Blackboard. You hereby assign, and agree to assign, to
Blackboard your entire right, title, and interest in and to (I) any and all such
Improvements and

-4-



--------------------------------------------------------------------------------



 



Inventions, (II) any and all applications for patent, domestic and foreign that
may be filed on said Improvements and Inventions, and (III) any and all patents
that may issue or be granted on such applications, except those excluded under
Section 8(d)(ii) of this Agreement. Both during and after your Termination Date
you will on request immediately sign and deliver to Blackboard without further
consideration any and all documents necessary to perfect the assignments granted
in this Section.
               (B) You understand and agree that all Copyrighted Works
conceived, developed, created or contributed to by you shall be considered works
made for hire under the copyright laws of the United States and shall be the
exclusive property of Blackboard. Blackboard shall be considered the author of
such Copyrighted Works. You further understand and agree that in the event any
Copyrighted Work created by you within the scope of, or in connection with, your
work with Blackboard, or at the request of Blackboard, fails to meet the legal
requirements of a work made for hire owned by Blackboard, then this Agreement
shall operate to assign to Blackboard all of your rights, title, and interest,
including copyrights, in, to and under such Copyrighted Works. Blackboard shall
have sole and absolute discretion to register, enforce, and/or assign Copyrights
for such Copyrighted Works.
          (iv) Assistance and Designation of Agent.
               (A) Both during and after your Termination Date, you will on
request immediately sign and deliver to Blackboard without further
consideration, all instruments in writing requiring your signature and deemed by
Blackboard to be necessary or advisable in, or in connection with, filing or
prosecuting of any application for any patent covering Improvements, Inventions
or any divisional, continuing, renewal or reissue application or reexamination
request based upon any application for patent. In the event that Blackboard is
unable for any reason whatsoever to secure your signature to any lawful and
necessary documents required to apply for or execute any patent application with
respect to such idea, process, development, design, system, program, discovery,
invention, improvement or writing (including renewals, extensions,
continuations, divisions or continuations in pat thereof), you hereby
irrevocably designate and appoint Blackboard and its officers and agents, as
your agents and attorneys-in-fact to act for and on your behalf and instead of
you, to execute and file any such application and to do all other lawfully
permitted acts to further the prosecution and issuance of patents thereon with
the same legal force and effect as if executed by you.
               (B) You will aid Blackboard promptly on request, and without
further consideration, in any matter pertaining to or relating to the protection
of any of the Improvements, Inventions, applications for patents covering
Inventions or Improvements, and/or Copyrighted Works. If such request is made
after your employment has ended, Blackboard will reimburse you for any expenses
incurred and compensate for any services rendered in complying with such request
at the same rate at which you were compensated during the final month of your
employment.
9. Non-Solicitation/Non-Competition.
During your employment and for one (1) year following your Termination Date (the
“Restricted Period”) you will not, except with prior written approval of
Blackboard’s General Counsel, directly or indirectly, individually or as part of
or on behalf of any other person, company, employer or other entity: (a) hire or
attempt to solicit for hire, or encourage to end their relationship with
Blackboard, any persons who have been employed by Blackboard at any time within
the previous six (6) months (a “Covered Employee”). If during the Restricted
Period any Covered Employee accepts employment with any person, company,
employer or other entity of which you are an officer, director, employee,
partner, shareholder (other than of less than 5% of the stock in a publicly
traded company) or joint venture, it will be presumed that the Covered Employee
was hired in violation of this provision (the “Presumption”). This Presumption
may only be overcome by your showing by a preponderance of the evidence that you
were not directly or indirectly involved in hiring, soliciting or encouraging
the Covered Employee to leave employment with Blackboard; (b) sell or otherwise
provide, or solicit for the purposes of selling or otherwise providing, services
or products that directly or indirectly compete with those sold by Blackboard as
of the Termination Date to any person or entity that has within the twelve
(12) months preceding the Termination Date purchased any such services or
products from Blackboard and with whom you had direct contact on behalf of
Blackboard during that time; or (c) own, manage, operate, control, be employed
by, participate in, work in, advise, consult or contract with, or support in any
manner any business that is similar to the type of business conducted by
Blackboard as of the Termination Date within the geographical area in which, as
of the Termination Date, Blackboard is actively marketing or has made a
significant investment in time and money to prepare to market its products or
services within the six (6) month period after the Termination Date. You

-5-



--------------------------------------------------------------------------------



 



agree that these provisions are necessary to protect Blackboard’s legitimate
business interests. You warrant that the provisions will not unreasonably
interfere in your ability to earn a living or to pursue your occupation after
the Termination Date. You agree to notify any person or entity to which you
provide services during the Restricted Period of your obligations under this
Section 9.
10. Non-Disparagement. You agree to refrain from making any derogatory or
defamatory remarks or comments that may disparage Blackboard, or any officer,
employee or agent of Blackboard during or after your Termination Date.
11. Other Obligations. You warrant that you are not subject to any other
obligations that would conflict with or inhibit your ability to perform your
duties under this Agreement. You represent that you have disclosed to Blackboard
the existence and contents of all covenants not to compete that you have entered
into with any other entity. You further warrant that you have not and will not
bring to Blackboard or use in the performance of your responsibilities at
Blackboard any equipment, supplies, facility or trade secret information (that
is not generally available to the public) of any current or former employer or
organization other than Blackboard to which you provided services, unless you
have obtained written authorization for their possession and use.
12. Miscellaneous Provisions.
     (a) Notices. Unless otherwise provided herein, any notice or other
communication required to be given under the terms of this Agreement must be in
writing and must be personally delivered (i.e., left with an individual 18 years
of age or older) or sent by overnight delivery. Documents sent by overnight
delivery will be presumed received on the next business day following the day
sent.
     (b) Dispute Resolution. You and Blackboard agree that any dispute between
you and Blackboard will be finally resolved by binding arbitration in accordance
with the Federal Arbitration Act (“FAA”). You and Blackboard agree to follow the
Dispute Resolution Procedures set forth in Attachment A to this Agreement.
     (c) Nature of Agreement. This Agreement and the attachment hereto
constitute the entire agreement between you and Blackboard and supercede all
prior agreements and understandings between you and Blackboard relating to the
matters covered by this Agreement. Any long-term equity incentives between
Blackboard and you shall be contained in a separate agreement. In making this
Agreement, the parties warrant that they did not rely on any representations or
statements other than those contained in this Agreement. No modification of or
amendment to this Agreement will be effective unless in writing and signed by
the Senior Vice President for Human Resources of Blackboard. A delay or failure
by Blackboard to exercise any right that is the subject of this Agreement will
not be construed as a waiver of that right. A waiver of a breach on any one
occasion will not be construed as a waiver of any other breach. Regardless of
the choice of law provisions of the District of Columbia or any other
jurisdiction, the parties agree that this Agreement shall be otherwise
interpreted, enforced and governed by the laws of the District of Columbia. This
Agreement will continue in effect until all obligations under it are fulfilled.
If any part of this Agreement is held by a court of competent jurisdiction to be
void or unenforceable, the remaining provisions shall continue with full force
and effect. This Agreement is not assignable by you. This Agreement is binding
on you with respect to Blackboard, its successors or assigns. This Agreement may
be executed in any number of counterparts each of which shall be an original,
but all of which together shall constitute one instrument. The headings in this
Agreement are for convenience only and shall not effect the interpretation of
this Agreement. You further certify that you fully understand the terms of this
Agreement and have entered into it knowingly and voluntarily.
     IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the
case of Blackboard by its authorized officer, as of the day and year set forth
under their signatures below.

                      Blackboard Inc.
 
           
/s/ David Sample
      By:   /s/ Michael Chasen
 
           
David Sample
          Michael Chasen, CEO and President
 
            Date: June 3, 2005   Date: June 3, 2005

-6-



--------------------------------------------------------------------------------



 



AMENDMENT TO EMPLOYMENT AGREEMENT
Blackboard Inc. (“Blackboard”) and David Sample hereby enter into this Amendment
to the June 3, 2005 Employment Agreement (“Agreement”) between them.
The parties, for good and valuable consideration, the sufficiency of which is
hereby acknowledged, hereby agree as follows:
1. The first sentence of Section 3(d) of the Agreement is hereby amended and
restated as follows:
“(d) Relocation Expenses. (i) Blackboard will provide you with temporary housing
and reimbursement for reasonable travel expenses for necessary travel between
Concord, Massachusetts and Washington DC until April 30, 2006 as follows:
Blackboard will (i) directly pay for your temporary housing from July 5, 2005 to
October 5, 2005 in the amount of $11,453.89 and will withhold the appropriate
taxes for such amount, and (ii) reimburse you for your temporary housing from
October 5, 2005 to April 30, 2005 in the amount of $2,166 per month and will
gross up such amounts for the applicable tax.”
2. Except as expressly provided herein, the terms and conditions of the
Agreement remain unmodified. All capitalized terms not defined herein shall have
the meaning set forth in the Agreement. This Amendment shall be governed by laws
of the District of Columbia and shall be subject to the Dispute Resolution
provisions set forth in Section 12 of the Agreement. If any part of this
Amendment is held by a court of competent jurisdiction to be void or
unenforceable, the remaining provisions shall continue with full force and
effect.
This Amendment has been agreed to and executed by the following parties on the
dates set forth opposite their names:

                      Blackboard Inc.
 
           
/s/ David Sample
      By:   /s/ Michael Chasen
 
           
David Sample
          Michael Chasen, CEO and President
 
            January 31, 2006       January 31, 2006

